OGG, Chief Judge,
dissenting:
The appellant, Oscar Tovar, was tried in a consolidated trial with his brother, Joseph Tovar. Joseph Tovar was the owner of the Empress Theatre and Oscar Tovar was hired as a clerk and projectionist who also ran the Empress Theatre when his brother Joseph was absent. They were both convicted by a jury for the sale of obscene items at the Empress Theatre in violation of former A.R.S. § 13-532.
The trial judge granted Joseph Tovar a new trial but refused Oscar Tovar’s motion for a new trial. In a recent memorandum decision, this court upheld the granting of the new trial to Joseph Tovar because of improper questions and insinuations indicating that Joseph Tovar hired a minor to work in the projection booth. As an example of this line of improper questioning, the prosecutor asked Joseph Tovar the following question on cross-examination:
Q. Isn’t it a fact that on several occasions there have been high school students under age in the projection booth while pornographic films have been displayed?
The prosecutor never offered any proof of such allegations. In his closing statement, the prosecutor acknowledged he could not prove there had been children in the projection booth, but further stated: “It is next to impossible to enforce these kinds of prohibitions against minors if you have this kind of store — somehow minors are going to get in there.”
This was a case involving the sale of obscene materials by Oscar Tovar to undercover police officers; minor children were *557not involved in the charges. The nature of the insinuations was that minors were allowed inside the Empress Theatre and that such minors had access to the materials exhibited and sold at the theater.
In my opinion, these insinuations were improper and prejudicial to both Joseph and Oscar Tovar. See State v. Hill, 109 Ariz. 93, 505 P.2d 553 (1973); State v. Stago, 82 Ariz. 285, 312 P.2d 160 (1957). If Joseph Tovar, the owner, was prejudiced and entitled to a new trial, it appears that Oscar Tovar, the projectionist and part-time manager, would also be prejudiced and entitled to a new trial.
I would reverse and remand for a new trial.